91 F.3d 676
UNITED STATES of America, Plaintiff-Appellee,v.Michael Bryant BRUMLEY, Defendant-Appellant.
No. 94-40560.
United States Court of Appeals,Fifth Circuit.
July 17, 1996.

Mervyn J. Hamburg, United States Department of Justice, Criminal Division, Washington, DC, Traci Lynne Kenner, Assistant U.S. Attorney, Lon Stuart Platt, Office of the United States Attorney, Tyler, TX;  Carol Kay Johnson, Assistant U.S. Attorney, United States Attorneys Office, Sherman, TX, for U.S.
George Michael Jamail, Bernsen, Jamail & Goodson, Beaumont, TX, for defendant-appellant.
Appeal from the United States District Court for the Eastern District of Texas;  Richard A. Schell, Chief Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion March 28, 1996, 5 Cir., 1996,
79 F.3d 1430)
Before POLITZ, Chief Judge, and KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.